NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued January 30, 2013
                                   Decided April 30, 2013

                                           Before

                            DANIEL A. MANION, Circuit Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge




No. 12‐2380
                                                    Petition for Review of an Order of the
YA ZHEN ZHU,                                        Board of Immigration Appeals.
     Petitioner,
                                                    No. A077‐353‐787
       v.

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.




                                         O R D E R

       Ya Zhen Zhu, a Chinese citizen, petitions for review of the denial of her application
for asylum based on future persecution she claims she will suffer–‐if removed—because of
her conversion to Christianity in the United States. Because substantial evidence supports
the BIA’s decision, we deny the petition.
No. 12‐2380                                                                                                                                 Page 2

         Zhu testified that before coming to the United States, she operated a music and video
store in Fujian province. Among other things, her store sold pornographic videos, which
were (unbeknownst to her, she says) illegal in China. When Chinese authorities discovered
her illicit materials, they arrested Zhu, detained her for fifteen days, and gave her rough
treatment along with inadequate food. After her release Zhu opened a new video store, this
time without pornographic material for sale, but Chinese officials still accused her of selling
pornography and did not believe her protests of innocence. Fearing another arrest, Zhu fled
the country and in 2001 arrived in Los Angeles without proper documentation. She was
detained at the airport and initiated her asylum application upon arrival. After several
continuances and changes of venue, her asylum hearing finally took place in Chicago in
2010.

         Zhu asserted three grounds for asylum, partly based on events that occurred after
her initial asylum application. First, she asserted that she had suffered past persecution in
China during her arrest, and that if she were removed to China, she would be the target of
future persecution because of her previous sales of illicit materials. Second, she contended
that if she were removed to China she would be subject to a fine and possibly forced
sterilization because she married and had two children in the United States, in violation of
Chinese family planning policy. Third, she argued that removal would subject her to
religious persecution because she converted to Christianity after arriving in the United
States, and practicing her faith in China would require her to attend an illegal “house
church” rather than one of the state‐sponsored registered churches.

        The IJ denied Zhu’s request for relief on all three grounds. The IJ concluded that her
prior arrest in China did not constitute past persecution or give rise to a well‐founded fear
of future persecution, and in any event she had not demonstrated that such persecution
would be on account of a protected ground. Additionally, the IJ ruled that Zhu’s fear of
sterilization was not objectively reasonable and that the fine she might face would not be
large enough to constitute persecution. Finally, the IJ concluded that Zhu could not show
that she would be singled out for persecution based on her religious beliefs.  Also, her
evidence of house‐church members being persecuted did not describe anything so
“systematic, pervasive, or organized” that would constitute a pattern or practice of
persecution. See 8 C.F.R. § 208.13(b)(2)(iii). The IJ also found that tolerance of house
churches in China varied by region, and that Zhu could try to relocate to a different region
in China.

       Although Zhu had originally applied for asylum, withholding of removal, and
protection under the Convention Against Torture, she appealed only the denial of
asylum—and only on the ground of religious persecution. Zhu also filed a motion to
remand, which is treated the same as a motion to reopen because the IJ had already issued a
No. 12‐2380                                                                                                                                 Page 3

removal order at the time of filing, Krougliak v. INS, 289 F.3d 457, 461 (7th Cir. 2002). The
motion purported to offer new evidence concerning heightened persecution of Christians in
China—evidence that, she insisted, corroborated her claim that she would suffer religious
persecution upon her return to China. She submitted an affidavit, accompanied by an
unsigned statement from her father in China and a “notice” from the Lao Guang Village
Committee—all of which, she says, show that she faces punishment if returned to China by
authorities who oppose her church activities, and who have intercepted church‐related
materials she has sent to her parents.

        The Board of Immigration Appeals upheld the IJ’s decision, concluding that Zhu had
not demonstrated either an “individualized risk of harm rising to the level of persecution”
or a pattern or practice of persecution against those similarly situated to her. The Board also
denied Zhu’s motion to remand because the documents she submitted did not establish that
a reopened proceeding before the IJ would “likely change the result in the case.” The Board
expressed doubts about the authenticity of Zhu’s affidavit because there was no indication
that it had been accurately translated from a statement she wrote in Chinese; the Board also
questioned whether the village committee responsible for threatening Zhu actually
possessed enough authority to act on its threats.

       Zhu’s petition is relatively undeveloped, and her principal challenge to the
underlying decision concerns the denial of her claim asserting fear of future persecution
based on religion. She acknowledges that the State Department’s country profiles—which
comprise her record evidence for why she fears religious persecution if returned to
China—do not describe a widespread or systematic persecution of Christians who attend
house churches in China.  Nevertheless, she maintains that the reports “in no way preclude
the possibility that the authorities also implement[ ] a pervasive, widespread approach in its
crackdown of illicit house members.” But it is Zhu’s burden to provide evidence of a well‐
founded fear of future persecution, Ni v. Holder, 635 F.3d 1014, 1019 (7th Cir. 2011).  That
burden is especially high when asserting a pattern‐or‐practice theory, see Raghunathan v.
Holder, 604 F.3d 371, 377 (7th Cir. 2010); Krishnapillai v. Holder, 563 F.3d 606, 620 (7th Cir.
2009). Zhu’s speculation alone cannot support her argument, and she falls far short of
showing that “the evidence compels a different result.” Chen v. Holder, 604 F.3d 324, 330 (7th
Cir. 2010) (internal quotation omitted).

        Zhu also challenges the Board’s denial of her motion to remand on two grounds.
First, she asserts that the Board placed too high a burden on her to authenticate her
evidence. She asserts that conditions in China make it especially difficult to obtain
certification that meets the standards of American courts, and she maintains that the
evidence, particularly the village committee’s letter, bore sufficient indicia of reliability that
the Board should have accorded it “proper weight.” But although failure to authenticate
No. 12‐2380                                                                                                                                 Page 4

evidence is not by itself sufficient to reject an otherwise relevant document, Shtaro v.
Gonzales, 435 F.3d 711, 717 (7th Cir. 2006), here the Board did not rely exclusively on that
ground. The Board properly accorded Zhu’s documents limited weight because she failed to
account for the accuracy or completeness of their translation from Chinese. And it also
concluded that, assuming the authenticity of the village committee’s letter, it was “far from
clear” that any punishment the committee would impose on Zhu would rise to the level of
persecution.

        Zhu’s second argument in support of her motion to remand is that the Board
“impliedly” required her to show that she would “definitely” face persecution if returned to
China, instead of requiring only a prima facie case for a well‐founded fear of future
persecution. But the Board need not grant a motion to remand even if the movant
establishes a prima facie case for asylum; granting or denying the motion is entirely a
matter of the Board’s discretion. See 8 C.F.R. § 1003.2; Moosa v. Holder, 644 F.3d 380, 385 (7th
Cir. 2011). Here the Board evaluated Zhu’s motion to remand in light of her assertion of a
prima facie case for asylum and concluded that her “new evidence” was insufficiently
reliable or probative to meet her heavy burden. That conclusion was not an abuse of
discretion. See Kucana v. Holder, 130 S. Ct. 827, 834 (2010).

           Accordingly we DENY the petition for review.